DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “In this way, the user device can determine ... so as to improve the gain of the system” (lines 10-11) which refer to purported merits of the invention. See MPEP § 608.01(b).

Claim Objections
Claims 1-9 are objected to because of the following informality:  
Claim 1 recites, “An electronic equipment comprising a processing circuit configured to: measure K base station transmission beams ..., report ..., receive ... ; and receive the downlink information ... ” (lines 1-16). It is suggested to replace it with “An electronic equipment comprising a processing circuit configured to: measure K base station transmission beams ...; report ...; receive ... ; and receive the downlink information ...” for clarity. Claims 5 and 9 are objected to at least based on a similar rational applied to claim 1.
Claim 9 recites, non-functional descriptive material limitations, “A non-transitory computer readable product containing instructions to cause a processing circuit ... to perform a method” (lines 1-3). 
“A non-transitory computer readable product” merely serves a support for instructions, and the instruction will not impart/convey a patentable distinction when no functional relationship exists. In particular, a non-transitory computer readable product cannot process instructions alone, and require enabling a processing circuit or a computer processor/CPU to process the instructions in order to impart/convey a patentable distinction of a claim. As such, the functional language, “executing/processing instructions stored in a non-transitory computer readable medium by a processing circuit or a computer processor” adds functional relationship to the clamed invention. 
See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. (also see MPEP 2111.05 III)
Claims 2-4 and 6-8 are also objected to since they are directly or indirectly dependent upon the rejected claims, as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “wherein the TCI state represents that there is a quasi co-location (QCL) relation between downlink information to be transmitted by the base station to the electronic equipment and a Synchronization Signal Block (SSB) signal transmitted to the electronic equipment by the base station via one of the N candidate base station transmission beams” (lines 10-13). It is unclear in what relationship “via one of the N candidate base station transmission beams” is associated with “downlink information” and “Synchronization Signal Block (SSB) signal”. Does it mean whether both “the “downlink information” and “Synchronization Signal Block (SSB) signal” are transmitted “via one of the N candidate base station transmission beams”; or only “downlink information” or “Synchronization Signal Block (SSB) signal” is transmitted “via one of the N candidate base station transmission beams”? Claims 5 and 9 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 4 recites, “... receive the SSB signal from the base station prior to measuring the K base station transmission beams” (lines 2-3). It is noted that claim 1 recites, “the SSB signal is determined by the base station based on the reported N candidate base station transmission beams” (lines 14-15). Claim 1 also requires, the electronic equipment reports the N candidate base station transmission beams to the base station based on measuring K base station transmission beams (see lines 4-6 of claim 1). Receiving the SSB signal requires determining the SSB signal beforehand as recited in claim 1. However, the claim requires, the SSB signal is determined based on the reported N candidate base station transmission beams which also require “measuring the K base station transmission beams”. Therefore, the above-mentioned claimed limitations “receive the SSB signal ... prior to measuring the K base station transmission beams” is contradictory to what is recited in claim 1. Claim 8 is rejected at least based on a similar rational applied to claim 4. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-4 and 6-8 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Xi et al (US Publication No. 2020/0288479).

Yu was US publication document of foreign patent document (CN 103918196) cited by the applicant in the IDS received on 05/11/2022.
Xi claims priority of US Provisional Application No. 62/615,715 filed on 01/10/2018, thus Xi is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 01/11/2018.

Regarding claim 1, Yu teaches, an electronic equipment comprising a processing circuit [FIGS. 2-3 and 11-13; ¶0052, 0064-0065, 0093-0093 and 0106, mobile station (MS); note that every mobile station has a processor], configured to: 
measure K base station transmission beams [FIGS. 2 and 11-13; ¶0052, (the MS) measures K*L downlink reference signals], wherein K is an integer greater than 1 [FIGS. 2-3 and 11-13; ¶0052, note that K*L is an integer greater than 1], 
report, to a base station, N candidate base station transmission beams selected from the measured K base station transmission beams [FIGS. 2 and 11-13; ¶0052 and 0064, (the MS) selects candidate P TX beams from the measured reference signals and transmits the selected P TX beam information to a base station (BS)], wherein N is an integer greater than 1 and less than or equal to K [FIGS. 2 and 11-13; ¶0052 and 0064, note that P (i.e., N) is an integer greater than 1 and less than equal to K*L],
wherein downlink signal (to be) transmitted by the base station to the electronic equipment  ... via one of the N candidate base station transmission beams [FIGS. 4 and 11-13; ¶0075, (downlink) data burst is transmitted based on TX beam information in the control information; note that the TX beam information in the control information includes one of P TX beams, thus the (downlink) data burst is transmitted via one of the P TX beams], 
wherein the downlink signal is determined by the base station based on the reported N candidate base station transmission beams [FIGS. 4 and 11-13; ¶0070-0075, (downlink) control information or data burst (i.e., downlink signal) is generated by the BS based on the selected candidate P TX beams]; and 
receive the downlink signal via a user equipment reception beam [FIGS. 4-5 and 11-13; ¶0070-0075 and 0091 (the MS) receives (downlink) control information or data burst using RX beam].
Although Yu teaches, “downlink signal (to be) transmitted by the base station via one of the N candidate base station transmission beams to the electronic equipment” and “the downlink signal is determined by the base station based on the reported N candidate base station transmission beams” as set forth above, Yu does not explicitly teach (see, emphasis), receive, from the base station, Downlink Control Information (DCI) having an indication of a transmission configuration indication (TCI) state, wherein the TCI state represents that there is a quasi co-location (QCL) relation between downlink information and a Synchronization Signal Block (SSB) signal, wherein the SSB signal is determined by the base station; and receive the downlink signal via a user equipment reception beam that was used to receive the SSB signal.
However, Xi teaches, 
receive, from the base station, Downlink Control Information (DCI) having an indication of a transmission configuration indication (TCI) state [¶0086, “A DL beam indication for NR-PDSCH may be included in an N-bit TCI field in a DCI that utilizes a spatial QCL reference to a DL RS, such as a CSI-RS or a synchronization signal block (SSB) for demodulation of a NR-PDSCH or NR-PDCCH”; note that (WTRU/UE) receives, from a base station, DCI including an indication of TCI field], 
wherein the TCI state represents that there is a quasi co-location (QCL) relation between downlink information and a Synchronization Signal Block (SSB) signal [¶0086, “A DL beam indication for NR-PDSCH may be included in an N-bit TCI field in a DCI that utilizes a spatial QCL reference to a DL RS, such as a CSI-RS or a synchronization signal block (SSB) for demodulation of a NR-PDSCH or NR-PDCCH”; note that TCI field represents that there is QCL relation between the NR-PDSCH or NR-PDCCH (i.e., downlink information) and the SSB signal, so the NR-PDSCH or NR-PDCCH (i.e., downlink information) can be demodulated by the QCL reference to the SSB signal], 
wherein the SSB signal is determined by the base station [¶0086 note that the SSB signal is generated/determined by the base station]; and 
receive the downlink signal via a user equipment reception beam that was used to receive the SSB signal [¶0086, “A DL beam indication for NR-PDSCH may be included in an N-bit TCI field in a DCI that utilizes a spatial QCL reference to a DL RS, such as a CSI-RS or a synchronization signal block (SSB) for demodulation of a NR-PDSCH or NR-PDCCH”; note that (the WTRU/UE) demodulates/receives the NR-PDSCH or NR-PDCCH (i.e., downlink information) via a reception beam determined by the QCL reference to the SSB signal, which implies that the NR-PDSCH or NR-PDCCH is demodulated via the same reception beam as a beam for the SSB] (see, US Provisional App. No. 62/615,715; pages 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu to include the above-mentioned features, as taught by Xi in order to provide beam indications/relationships among different downlink signals in an efficient manner [¶0086 of Xi] (see, US Provisional App. No. 62/615,715; pages 18-19).

Regarding claim 3, Yu in view of Xi teaches, all the limitations of claim 1 and particularly, " the processing circuit is further configured to report. to the base station, N candidate base station transmission beams" as set forth above, and Yu further teaches, report, to the base station, identifications corresponding to the N candidate base station transmission beams [FIG. 8; ¶0055-0056, (the MS) transmits/reports, to the BS, indices corresponding to the P downlink TX beams], and Xi further teaches, Channel State Information-Reference Signal (CSI-RS) resources corresponding to N transmission beams [¶0190; Table 5, CSI-RS resources with corresponding RS IDs corresponding to reference signals with different TCI states/beams].  

Regarding claim 5, claim 5 recites similar features to claim 1 without adding further patentable features. Thus, claim 5 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 7, claim 7 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 9, Yu teaches, a non-transitory computer readable product containing instructions to cause a processing circuit of an electronic equipment to perform a method [FIG. 14; ¶0125, note that every MS has a non-transitory computer readable medium/memory containing instructions to cause a controller 1400/processing circuit to perform action(s)]. Thus, claim 9 is rejected at least based on a similar rational applied to claim 1.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Xi et al (US Publication No. 2020/0288479) and further in view of "Beam indication, measurements and reporting", 3GPP SG RAN WG1 Meeting #91, Reno, Nevada, USA, November 27th -1 st December 2017 (R1-1720890) (hereinafter, "3GPP1").
3GPP1 was included in an IDS filed 05/11/2022

Regarding claim 2, although Yu in view of Xi teaches, all the limitations of claim 1 and particularly, “the SSB signal is received by the electronic equipment from the base station ... the N candidate base station transmission beams" as set forth above, and Xi further teaches, wherein the SSB signal is received by the electronic equipment from the base station via a SSB base station transmission beam determined by the base station [¶0086 and 0188, note that the SSB signal is received by the UE from the base station via at least one TX beam], Yu in view of Xi does not explicitly teach (see, emphasis), at least one of base station transmission beams is within a radiation range of the SSB base station transmission beam.
	However, the feature, " at least one of base station transmission beams is within a radiation range of the SSB base station transmission beam” is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.  
In particular, 3GPP1 teaches, at least one of base station transmission beams is within a radiation range of the SSB base station transmission beam [see, sections 2.1 and 2.3 and table 8, the beam for a configured CSI-RS is a sub-beam (narrower) from SS block beam (wide)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP in the system of Yu in view of Xi, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 6, claim 6 is rejected at least based on a similar rational applied to claim 2.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Xi et al (US Publication No. 2020/0288479) and further in view of Baligh et al (US Publication No. 2018/0323850).

Regarding claim 4, although Yu in view of Xi teaches, all the limitations of claim 1 and particularly, "measuring the K base station transmission beams" as set forth above, and Xi further teaches, receive the SSB signal from the base station [¶0086 and 0188, note that the SSB signal is received by the UE from the base station ], Yu in view of Xi does not explicitly teach (see, emphasis), receive the SSB signal prior to measuring the K base station transmission beams.  
	However, Baligh teaches, receive the SSB signal prior to measuring a base station transmission beam [FIG. 4; ¶0041, receiving SS block (step 410) is performed prior to receiving CSI-RS (step 420); note that the CSI-RS is a reference signal/beam that UE would measure].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yu in view of Xi with the teachings of Baligh since such a modification would have involved the mere application of a known technique where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  

Regarding claim 8, claim 8 is rejected at least based on a similar rational applied to claim 4.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Seo et al (US Publication No. 2020/0162954) [¶0067]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469